Title: To James Madison from Thomas Jefferson, [13] August 1802
From: Jefferson, Thomas
To: Madison, James


Th: J. to mr. Madison
Monticello Aug. 12. [13] 1802.
The post having made it night before his arrival yesterday and my mail extraordinarily voluminous, I have been able to read & now return you the inclosed papers only. Mr. Livingston’s shall come by the next mail. I do not like this mistake of Capt. McNiel’s, and fear it will be very embarrassing. Other d⟨is⟩patches oblige me to close here with assurances of my affectiona⟨te⟩ esteem & respect.
 

   
   FC (DLC: Jefferson Papers). Dated 12 Aug. in the Index to the Thomas Jefferson Papers. Date assigned here on the basis of Jefferson’s Epistolary Record (DLC: Jefferson Papers), which lists a letter of 13 Aug. but not 12 Aug., and JM to Jefferson, 14 Aug. 1802, which acknowledges a 13 Aug. letter from Jefferson.



   
   JM had received a report that the Boston frigate, captained by Daniel McNeill, had attacked some Tunisian vessels, a circumstance that might have expanded the Barbary war. The report proved untrue (JM to William Eaton, 22 Aug. 1802, and n. 1).


